Filed 4/30/15 P. v. Wilson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061813

v.                                                                       (Super.Ct.No. FVI1401646)

MICHAEL DARNELL WILSON, JR.,                                             OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. R. Glenn Yabuno,

Judge. Affirmed.

         Kendall Dawson Wasley, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       A jury found defendant and appellant Michael Darnell Wilson, Jr., guilty of petty

theft with a prior theft conviction (Pen. Code, §§ 666, subd. (b), 484, subd. (a); count 1)1

and second degree burglary (§ 459; count 2). In a bifurcated proceeding, the trial court

found true that defendant had suffered two prior prison terms (§ 667.5) and one prior

strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)). Defendant was

sentenced to a total term of six years in state prison with credit for time served.

Defendant subsequently appealed from the judgment.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       On May 5, 2014, defendant and an accomplice were seen placing hair products

from a Wal-Mart store in a duffle bag and suitcase inside a shopping cart. They were

also seen leaving the store with the shopping cart without paying for any of the

merchandise. Once defendant exited the store, an asset protection officer stopped

defendant and asked defendant to come with him. Defendant initially complied but then

ran out of the store. Defendant was eventually detained by sheriff’s deputies as he ran

through the parking lot. The total value of the items taken was approximately $1,300.




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                              2
       On July 14, 2014, a first amended information was filed charging defendant with

petty theft with a prior theft conviction (§§ 666, subd. (b), 484, subd. (a); count 1) and

second degree burglary (§ 459; count 2). The first amended information also alleged that

defendant had suffered two prior prison terms (§ 667.5) and one prior strike conviction

(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)).

       On July 21, 2014, a jury found defendant guilty of both charged offenses. On

July 22, 2014, in a bifurcated proceeding, the trial court found true defendant’s

conviction allegations.

       On August 29, 2014, after the trial court denied defendant’s motion to dismiss his

prior strike conviction, defendant was sentenced to a total term of six years in state prison

with credit of 232 days for time served.

       On September 2, 2014, defendant filed a timely notice of appeal.

       On November 4, 2014, voters enacted Proposition 47, which became effective the

next day. (Cal. Const., art. II, § 10, subd. (a).) The focus of Proposition 47 was to render

a class of certain drug- and theft-related offenses that previously were felonies or

“wobblers,” misdemeanors, unless they were committed by certain ineligible defendants.

Proposition 47 also created a new resentencing provision—section 1170.18—by which a

person currently serving a felony sentence for an offense that is now a misdemeanor may

petition for a recall of that sentence and request resentencing in accordance with the

offense statutes as added or amended by Proposition 47. (§ 1170.18, subd. (a).)




                                              3
       On December 5, 2014, defendant filed a petition for resentencing pursuant to

section 1170.18, subdivision (a). On January 9, 2015, the trial court granted defendant’s

petition for resentencing and vacated defendant’s original sentence. The trial court also

reduced counts 1 and 2 to misdemeanors, struck the prior conviction allegations, ordered

defendant to serve 180 days in county jail, and awarded defendant 180 days of credit for

time served. The trial court found defendant to have served his sentence and ordered his

release. The trial court also exercised its discretion to not place defendant on parole or

mandatory supervision, and ordered his fines, fees, and assessments vacated.

                                             II

                                       DISCUSSION

       Defendant appealed from the judgment, and we appointed counsel to represent

him on appeal. After examination of the record, counsel has filed a brief under the

authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386

U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable issues

that would result in a disposition more favorable to defendant.




                                              4
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



CODRINGTON
                       J.




                                      5